The State of TexasAppellee




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         March 17, 2014

                                       No. 04-12-00379-CR

                                    Stephen RICHARDSON,
                                           Appellant
                                              v.
                                      The STATE of Texas,
                                            Appellee

                  From the 399th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2010CR10629
                           Honorable Ray Olivarri, Judge Presiding

                                         ORDER
       Sitting: Catherine Stone, Chief Justice
               Sandee Bryan Marion, Justice
                Rebeca C. Martinez, Justice

       On October 16, 2013, this court issued an opinion affirming the trial court’s judgment.
On February 4, 2014, the Court of Criminal Appeals informed this court that although it had
granted appellant an extension of time to file a petition for discretionary review until January 14,
2014, the time had expired. Our mandate issued on February 5, 2014. On March 10, 2014,
appellant filed a pro se “Unsworn Declaration by Offender,” which we construe as a motion for
rehearing because he asks this court to overturn his case and/or offer another fair plea bargain.

        A motion for rehearing must be filed within fifteen days after the court of appeals renders
its judgment. TEX. R. APP. P. 49.1. Because appellant’s motion is not timely, we DENY the
motion.

                                                     _________________________________
                                                     Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of March, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court